Citation Nr: 1453543	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-26 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to service connection for a lumbar spine disability.

Following October 2010 and December 2011 remands for further development, the Board denied service connection for lumbosacral strain in a November 2012 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in March 2014, on the basis of a Joint Motion for Remand, vacated the Board's decision and remanded the matter for further appellate review.

The Veteran and his wife testified at an August 2010 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

Additional issues of service connection for residuals of a hernia and a cervical spine disability were denied by the Board in October 2010 and December 2011 decisions; these are final.  Service connection for a right knee disability was granted by the Agency of Original Jurisdiction (AOJ) during processing of December 2011 remand directives; no aspect of this grant has been appealed.  Accordingly, the sole issue before the Board is that of service connection for a low back disability; the characterization of the disability in question has been expanded in light of the evidence of record.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, to include the January 2012 VA examination, the Board has determined that further remand is necessary to secure a clearer VA examination.  Although the examiner stated that the contusion and lumbar strain noted in service had each resolved without residual disabilities, he fails to discuss the myriad lay evidence of records showing complaints of regular recurrent low back pain from service to the present, even before the occurrence of two post-service low back injuries in December 2003 and June 2007.  While he does state generally that "chronologic medical record documentation" is the best form of evidence of past problems, and cites studies regarding the fallibility of human memory, he fails to note the remarkable consistency of the reports, beginning with an allegation of recurrent back pain at separation, and continuing through accounts of friends, family members, and employees regarding his regular episodes of back pain.  

The Board finds such reports competent and credible, and therefore a large measure of the rationale espoused by the examiner is inadequate.  Remand is required for proper consideration of the lay testimony.

Moreover, while the examiner opined independently of any lay statements that current spondylosis was not caused by or related to the soft tissue conditions such as contusion or strain, he did not clearly state whether the presence of a chronic soft tissue condition could have aggravated the degenerative condition.  It is also somewhat unclear as to whether there is present an arthritic or degenerative dis disease of the lumbar spine.  Remand is required for a clear diagnosis and nexus opinion with rationale.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic file, relevant records must be printed and presented for review.

All necessary testing, to include provision of radiographic studies, must be conducted.

The examiner must first identify all current disabilities of the lumbar spine.  A "current disability" is any condition present since October 2006, the date of receipt of the claim and the start of the appellate period.

Then, for each identified condition, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any such are caused or aggravated by (worsened beyond the natural progression) by documented in-service injuries to the low back.  The examiner must discuss the contemporaneous medical evidence of record as well as the competent and credible lay evidence of recurrent low back pain since service.  The role of two post-service low back injuries in 2003 and 2007 must also be weighed.  To the extent possible, the examiner should separate the effects of such from those of the in-service events.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



